Title: To Thomas Jefferson from William C. C. Claiborne, 1 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans March 1. 1806
                        
                        I beg you to receive—accompanied with my warm respects—a Treatise written on the Criminal Laws of this
                            Territory.
                  I have the honor to be Your sincere friend—
                        
                            William C. C. Claiborne
                            
                        
                        
                            Major Rd. Claiborne takes this opportunity of sending his old and continued affection to Mr.
                            Jefferson.
                        
                    